Citation Nr: 1021258	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1956 until June 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.

This matter was previously before the Board, and in a 
decision of October 2008, was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the denial of his claims in December 2005, the 
Veteran appealed to the Board, and in a decision of October 
2008, the Board remanded his claims with orders for the 
Agency of Original Jurisdiction (AOJ) to "request, as 
appropriate, any morning records and or sick call reports," 
"request the complete personnel record," and request a copy 
of the Veteran's DD-214 from the Veteran himself.

In November 2008, the AOJ submitted a request to the National 
Personnel Records Center (NPRC) for the Veteran's "entire 
personnel file." The NPRC responded with notification that 
the Veteran's record was "FIRE-RELATED," and that the 
information could not be reconstructed.

Following such notice, the AOJ requested, from the Veteran, a 
copy of his DD-214 and information relating to the unit of 
his in-service assignment while in Germany as well as the 
dates that he was stationed there.  Although the Veteran did 
not supply the requested information regarding his unit 
assignment, he did forward a copy of his DD-214, which 
contained information not previously before the RO.  
Subsequently, the RO made no attempt to procure any morning 
records or sick call reports.

Although the Board recognizes that the AOJ complied with two 
of the three orders of the Board, a remand confers on the 
Veteran, as a matter of law, the right to compliance with all 
remand orders, Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case the October 2008 remand orders of the Board had 
not been satisfied.

Moreover, the Board notes that when service records have been 
lost while in the custody of the Federal government and 
through no fault of the Veteran, VA has heightened duty to 
assist the Veteran with his claim.  Washington v. Nicholson  
19 Vet. App. 362, 369-370 (Vet. App. 2005).  This includes an 
obligation to assist the Veteran in obtaining alternate 
evidence.  Id. at 370 (citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  VA must advise the Veteran to submit 
alternate forms of evidence to support his claim where 
appropriate, and must provide assistance, if requested, to 
obtain such evidence.  Id. (citing Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

On the top of one of the documents from Dr. Cook, he noted 
that if earlier records were needed, he would attempt to 
retrieve them.

Accordingly, the case is REMANDED for the following actions:

1.  Using the information of record, 
including that indicated on the Veteran's 
DD-214, an affirmative effort must be made 
to request all relevant morning records 
and/or sick call reports pertaining to the 
Veteran's period of active service.

2.  The AOJ should contact the Veteran and 
have him contact Dr. Cook and request 
copies of all retrievable records.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


